 


 HCON 33 ENR: Permitting the use of the rotunda of the Capitol for a ceremony as part of the commemoration of the days of remembrance of victims of the Holocaust.
U.S. House of Representatives
2011-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Twelfth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. CON. RES. 33 
 
 
April 14, 2011 
Agreed to 
 
CONCURRENT RESOLUTION 
Permitting the use of the rotunda of the Capitol for a ceremony as part of the commemoration of the days of remembrance of victims of the Holocaust. 
 
 
1.Use of rotunda for holocaust days of remembrance ceremonyThe Rotunda of the Capitol is authorized to be used on May 17, 2011, for a ceremony as part of the commemoration of the days of remembrance of victims of the Holocaust. Physical preparations for the ceremony shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe.   Clerk of the House of Representatives.Secretary of the Senate. 